Citation Nr: 1035958	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than January 31, 2008, 
for the grant of service connection for aortic valve disease with 
prosthetic valve replacement, coronary artery disease, and 
history of myocardial infarction.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 RO rating decision that, in part, 
granted service connection for the Veteran's cardiovascular 
disorder and assigned a 100 percent schedular evaluation, 
effective from January 31, 2008. 

In August 2009, the Veteran testified during a hearing before the 
undersigned that was conducted via video conference.  


FINDINGS OF FACT

1  In a January 2004 rating decision the RO denied service 
connection for arteriosclerotic heart disease with aortic valve 
replacement, noting that the Veteran's service medical records 
were unavailable but, if they were subsequently obtained, the 
claim would be readjudicated and any award of benefits would be 
made effective from the date of his original claim.  The Veteran 
was notified in writing of the RO's determination

2.  In a July 2004 rating decision, and upon receipt of the 
Veteran's service medical records, the RO denied service 
connection for arteriosclerotic heart disease with aortic valve 
replacement on the basis that there was no evidence of 
cardiovascular disease in service or until many years later.  The 
Veteran was notified in writing of the RO's decision and did not 
appeal.  The decision became final.

3.  In an unappealed March 2005 rating decision, the RO declined 
to reopen the Veteran's claim for service connection for 
arteriosclerotic heart disease with aortic valve replacement, and 
that rating decision is final.  

4.  The RO received the Veteran's request to reopen his 
previously denied claim for service connection for a 
cardiovascular disorder on January 31, 2008.  

5.  Upon review of new medical evidence that included a diagnosis 
of aortic valve disease requiring prosthetic valve replacement 
and coronary artery disease aggravated by active service that was 
rendered by a VA examiner in May 2008, in July 2008, the RO 
granted service connection for aortic valve disease with 
prosthetic valve replacement, coronary artery disease, and 
history of myocardial infarction and assigned an effective date 
of January 31, 2008.  

6.  There is no legal basis for the assignment of an effective 
date earlier than January 31, 2008, for the grant of service 
connection for the Veteran's cardiovascular disorder.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 2008, 
for the grant of service connection for aortic valve disease with 
prosthetic valve replacement, coronary artery disease, and 
history of myocardial infarction are not met.  38 U.S.C.A. 
§§ 5101(a), 5103A, 5107, 5110(a) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1(p)(r), 3.104, 3.151(a), 3.156, 3.159, 3.400(q)(r) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326 (Wet 2002 & Supp. 2010); see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board observes that, with regard to the Veteran's claim of 
service connection for a cardiovascular disorder, pursuant to the 
July 2008 rating decision, that claim was granted, thereby 
rendering 38 U.S.C.A. § 5103(a) notice moot since the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability or effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
see also Goodwin v. Peake, 22 Vet. App. 128, (2008) (where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream elements).  
Nevertheless, it is important to note that, in February and March 
2008 letters, the Veteran and his representative were apprised, 
generally, of the criteria for assigning effective dates.  

Additionally, there has been no showing or allegation of 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background and Legal Analysis

The Veteran argues, in essence, that when his claim was initially 
denied by the RO in January 2004, he was told that his service 
treatment records were unavailable for review but, that if they 
were located, his claim would be readjudicated and that any 
award, if warranted, would be made effective from the date of his 
original claim.  Thus, the Veteran believes that the subsequent 
grant of service connection by the RO in July 2008 should be 
effective from January 2003, the date of his original claim.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication shall be fixed in accordance 
with the fact found, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 
(2009).  

Additionally, VA regulations provide that a determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award 
of disability compensation based on new and material evidence 
received after final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii) (2009).  

However, if, at any time after VA issues a decision on a claim, 
VA receives relevant service department records not previously 
associated with the claims file when VA first denied the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  An award 
made based on all or in part on such records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).
`
The record reflects that, in January 2003, the RO received the 
Veteran's original application for VA compensation benefits for a 
cardiovascular disorder.

Numerous medical reports from various private health care 
providers associated with the claim subsequent to receipt of the 
Veteran's claim showed treatment for cardiovascular problems 
beginning around 1984, and included a history of aortic stenosis 
in 1991, and a myocardial infarction and aortic valve replacement 
in 1993.  

The evidence of record documents that the RO made several 
attempts to obtain the Veteran's service treatment records from 
the Records Management Center (RMC), the Records Processing 
Center (RPC), and the National Personal Records Center (NPRC) 
but, in July and August 2003, was informed by those departments 
that his records could not be located.  

By rating action in January 2004, the RO denied, in part, service 
connection for arteriosclerotic heart disease with aortic valve 
replacement.  The Veteran and his representative were advised, in 
essence, that his service treatment records could not be located 
but, that if they were subsequently found, his claim would be 
readjudicated and that any award of benefits would be made 
effective from the date of his original claim.  The Veteran and 
his representative were notified of this decision in writing. 

In March 2004, the RO received Veteran's service treatment 
records and associated with the claims file.  The Veteran's pre-
induction examination for service enlistment in December 1967 
showed that he reported he had been told he had a heart murmur.  
However, no pertinent cardiovascular abnormalities were noted on 
examination at that time and he was found qualified for 
induction.  The Veteran's blood pressure was 120/70, and a chest 
x-ray study was negative.  

The service treatment records show that the Veteran was seen for 
multiple symptoms, including dizziness, chest pains, dry mouth, 
tachycardia, nausea and vomiting due to an overdose of medication 
in March 1969.  The Veteran was noted to have a soft systolic 
murmur when treated for abdominal cramping in June 1969.  
Otherwise, the service treatment records, including his 
separation examination in September 1969, showed no complaints or 
diagnosis of, or treatment for, any cardiovascular problems 
during service.  On a Report of Medical History completed for 
separation from service in September 1969, the Veteran 
specifically denied any dizziness or fainting spells, shortness 
of breath, pain or pressure in his chest, palpitating or pounding 
heart, or high or low blood pressure, and no cardiovascular 
abnormalities were noted on examination at that time.  The 
Veteran's blood pressure was 120/80 and a chest x-ray study was 
negative.  

Also in March 2004, the Veteran submitted a signed statement from 
D.R., M.D., a private cardiologist, dated in November 2003, 
indicating that the Veteran was a cardiac patient since 1988, and 
had aortic tricuspid valve replacement in December 1993.  The 
physician stated that they could not exclude the possibility that 
the valve could have been bicuspid and congenital.  

By rating action in July 2004, the RO denied service connection 
for arteriosclerotic heart disease with aortic valve replacement 
on the basis that there was no evidence of cardiovascular disease 
in service or until many years thereafter.  The Veteran and his 
representative were notified in writing of this decision and his 
appellate rights in a letter dated August 9, 2004, and did not 
appeal.  The decision became final.  

In August and September 2004, the Veteran submitted additional 
private medical records.  Results of a private electrocardiogram 
(EKG) and chest x-ray study dated in March 1978 were within 
normal limits and showed no evidence of cardiovascular disease.  
A private report, dated in November 1984, showed that the Veteran 
reported a three to four month history of chest pains.  An August 
2004 signed statement from Dr. D.R. reiterated the information 
included in his November 2003 letter (discussed above), and the 
statement that, "[w]e would feel that [the Veteran's] military 
service aggravated his underlying aortic valve disease."  

By rating action in March 2005, the RO declined to reopen the 
previously denied claim for service connection for 
arteriosclerotic heart disease with aortic valve replacement on 
the basis that there was no evidence of aggravation of any pre-
existing heart disorder in service, and no evidence of 
cardiovascular disease until many years thereafter.  The Veteran 
and his representative were notified in writing of this decision 
and his appellate rights and did not appeal.  The decision became 
final.  

On January 31, 2008, the RO received the Veteran's request to 
reopen, in part, his claim for service connection for 
arteriosclerotic heart disease with aortic valve replacement.  In 
considering the Veteran's claim, the RO reviewed the findings of 
a May 2008 VA examination when the examiner opined that it was at 
least as likely as not that the Veteran's cardiac conditions of 
valve and coronary artery disease were aggravated by active 
military service.  By rating action in July 2008, the RO granted, 
in part, service connection for aortic valve disease with 
prosthetic valve replacement, coronary artery disease, and 
history of myocardial infarction, and assigned a 100 percent 
schedular rating; effective from January 31, 2008.    

The provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of an 
award is generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  However, in the case such as this one, where the 
issue is one of new and material evidence, the effective date of 
an award of compensation is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(ii), and (r).  

In the present case, however, there is no contention made by the 
Veteran or his representative, nor does the record reflect, that 
the Veteran's grant of service connection for aortic valve 
disease and coronary artery disease was based upon a claim filed 
within the first year after he left service in 1969.  Moreover, 
the present appeal arose from the RO's actions with regard to the 
Veteran's reopened claim for service connection, filed in 2008, 
with respect to which, after service connection for aortic valve 
disease and coronary artery disease was granted (and a 100 
percent rating was assigned), he sought an earlier effective 
date.  Thus, the exception for claims filed shortly after service 
is not for application in the instant case.

One additional regulation, specific to this type of case, is for 
application.  The Veteran's 2008 reopened claim was granted on 
the basis of new and material evidence that had not previously 
been of record.  Where new and material evidence is received 
after final disallowance of a claim for service connection, and 
the claim is reopened and allowed, the effective date is either 
the date of receipt of the claim or the date on which entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  

However, if, at any time after VA issues a decision on a claim, 
VA receives relevant service department records not previously 
associated with the claims file when VA first denied the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  An award 
made based on all or in part on such records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of January 31, 
2008, is the earliest effective date assignable for service 
connection for aortic valve disease and coronary artery disease, 
as a matter of law.  The date of receipt of the Veteran's 
original claim seeking service connection for this disorder was 
more than one year after his separation from service in 1969. 
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
reopened claim, or the date entitlement arose.

Here, the Veteran claimed service connection for a cardiovascular 
disorder in January 2003, and his claim was denied by the RO in 
January 2004.  The Veteran was notified of the RO's action and 
that if his service treatment records were located, his claim 
would be readjudicated and any award would be effectuated from 
the date of his original claim.  See  38 C.F.R. § 3.156(c).  In 
March 2004, the Veteran's service treatment records were obtained 
and his claim was reconsidered and then denied by the RO in a 
July 2004 rating decision.  The Veteran was notified of the RO's 
action and did not appeal and the claim became final.  A March 
2005 RO rating decision declined to reopen the previously denied 
claim for service connection for arteriosclerotic heart disease 
with aortic valve replacement.  The Veteran was notified of the 
RO's action and did not appeal and the claim became final.  He 
next sought to have the claim for service connection reopened, 
filing a claim for service connection for arteriosclerotic heart 
disease with aortic valve replacement on January 31, 2008 and, 
after reviewing additional evidence, the RO granted service 
connection, effective from January 31, 2008, the date of receipt 
of the claim for arteriosclerotic heart disease with aortic valve 
replacement.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for any 
type of benefit to be paid."

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the rule of finality 
regarding an original claim implies that the date of that claim 
is not to be a factor in determining an effective date if the 
claim is later reopened.  The Court held that the term "new 
claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a 
claim to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain 
meaning of § 5110 to be that "the phrase 'application therefor' 
means the application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his claim").  
Thus, there is no basis to award an effective date for the grant 
of service connection prior to January 2008.  38 C.F.R. 
§§ 20.302(a), 20.1105 (2009).  

Although the Veteran contends that he had heart problems for many 
years dating back to service, the date of filing of a claim is 
controlling in determinations as to effective dates.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
potential entitlement, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA.  Id.  The effective date of an award of service connection is 
not to be based on the date of earlier medical evidence which 
might demonstrate a diagnosis, but on the date of filing of the 
application (here, a request to reopen the previously denied 
claim) upon which service connection was eventually awarded.  
Lalonde, supra.  Further, medical reports are accepted as an 
informal claim only where service connection has already been 
allowed, or where it has been denied only because the claimed 
disability was noncompensable in degree.  That is not the 
situation in this case.  See 38 C.F.R. §§ 3.155, 3.157 (2009); 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the appeal 
becomes final, attempts to vitiate the rule of finality.  
However, CUE has not been alleged by the Veteran.

Rather, the Veteran argues that since his service medical records 
were unavailable at the time of the RO's January 2004 denial, he 
was advised that if they were located, his claim would be 
readjudicated and that any award would be effectuated from the 
date of his original claim.  Thus, he maintains that January 2003 
is the more appropriate effective date for the award of service 
connection.

The Board not unsympathetic with Veteran's frustration that his 
service treatment records were not available when he initially 
filed his claim for service connection in January 2003.  However, 
with all due respect to the Veteran, the Board is constrained to 
point out that, after service treatment records were located and 
added to the file in March 2004, the RO did, indeed, readjudicate 
his claim in July 2004, at which time the RO reconsidered his 
claim in light of the additional evidence added to the record and 
then denied his claim.  In its August 9, 2004 letter, the RO 
notified the Veteran of its decision and his appellate rights and 
he did not appeal.  That decision is final, as is the RO's March 
2005 decision that denied his request to reopen the preciously 
denied claim. 

Here, the RO assigned an effective date of January 31, 2008, the 
date of receipt of the Veteran's request to reopen his claim, 
which is the earliest date allowable under the applicable 
criteria discussed above.  38 C.F.R. § 3.400(b)(2)(ii).  
Consequently, the Board concludes that it has no alternative but 
to find that the Veteran's claim for an effective date earlier 
than that allowable by law lacks legal merit and must be denied.  
Accordingly, the appeal is denied.  








ORDER

An effective date earlier than January 31, 2008, for the grant of 
service connection for aortic valve disease with prosthetic valve 
replacement, coronary artery disease, and history of myocardial 
infarction is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


